DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 17 in the reply filed on 03/05/2021 is acknowledged.
Applicant’s amendment of claims 1, 8, 10, and 18 in the reply filed on 03/05/2021 is acknowledged.
Applicant’s addition of new claims 21-24 in the reply filed on 03/05/2021 is acknowledged.
Claims 1-16 and 18-24 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al., US 2012/0220082 (corresponding to US 8.860,079).
In re Claim 1, Ng discloses a device assembly structure (Fig. 2) comprising: a first device 2502 having a first active surface 150b and a first backside surface 150a opposite to the first active surface 150b, and comprising a plurality of first electrical contacts 155 disposed adjacent to the first active surface 150a; and at least one second device 2501 having a second active surface 250a and a second backside surface 250b opposite to the second active surface 250a, and comprising a plurality of second electrical contacts 233 disposed adjacent to the second active surface 250a, wherein the second active surface 250a of the second device 2501 faces the first active surface 150b of the first device 2502, the second electrical contacts 233 of the second contact the first electrical contacts 155 of the first device 2502 (Figs. 1-3; [0023 – 0069]).
Ng does not specify that a thickness of the second device 2501 is less than or equal to one fifth of a thickness of the first device 2502.
The only difference between the Applicant’s claim 1 and Ng’s reference is in the specified ratio of the device thicknesses.
It is known in the art that the device thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 22, Ng discloses the device assembly structure of claim 1, wherein top surfaces of the first electrical contacts 155 are substantially coplanar with the first active surface 150b, and bottom surfaces of the second electrical contacts 130 are substantially coplanar with the second active surface 250a (Fig. 2).
In re Claim 23, Ng discloses the device assembly structure of claim 1, wherein a bonding boundary 217 is between the first electrical contact 155 of the first device 2502 and the second electrical contact 233 of the second device 2501 (Fig. 2).
In re Claim 24, Ng discloses the device assembly structure of claim 1, wherein the second electrical contacts 233 of the second device 2501 are bonded to the first electrical contacts 155 of the first device 2502 (Fig. 2).

Claim 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 1 above, and further in view of Sadaka, US 2012/0248621 (corresponding to US 10,553,562 and listed in a previous Office Action).
In re Claim 6, Ng discloses all limitations of claim 6 except for that the at least one second device 2501 (Fig. 2) comprises a plurality of second devices disposed on the first active  surface 150b of the first device 2502 side by side.
Sadaka teaches device assembly structure of claim 1, wherein the at least one second device 500 comprises a plurality of second devices 112 disposed on the first active surface 102’ of the first device 120 side by side (Fig. 6, [0052-0057]).


In re Claim 21, Ng discloses all limitations of claim 21 except for that the first active surface 150b  (Fig. 2) of the first device 2502 and the second active surface 250a of the second device 2501 contact each other. 
Sadaka teaches a device assembly 1000 (Fig. 6) wherein a first active surface 102’of the first device 120 and the second active surface 119 of the second device 500 contact each other (Fig. 6, [0052-0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ng and Sadaka, and to use the specified contacts to improve electrical performance and power consumption while reducing the area of the device footprint as taught by Sadaka ([0002]).






Claims 1 - 5 and 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2017/0352634 (corresponding to US 9,875,982).

Chen does not disclose that a thickness of the second device 100 is less than or equal to one fifth of a thickness of the first device 200.
The only difference between the Applicant’s claim 1 and Chen’s reference is in the specified ratio of the device thicknesses.
It is known in the art that the device thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the device thicknesses, since such a modification would have involved a mere Change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 2, Chen discloses the device assembly structure of claim 1, wherein the first device 200 and the second device 100 are semiconductor devices (Fig. 7, [0031],  [0038-0040]).

In re Claim 4, Chen discloses the device assembly structure of claim 1, wherein the second electrical contacts 145 of the second device 100 are attached to the first electrical contacts 245 of the first device 200 through metal- to-metal bonding (Fig. 7, [0040]).
In re Claim 5, Chen discloses the device assembly structure of claim 4, wherein a material of the second electrical contacts 145 of the second device 100 comprises copper ([0031], [0038]), a material of the first electrical contacts 245 of the first device 200 comprises copper, and the metal-to-metal bonding ([0040]) is copper-to-copper bonding.
In re Claim 7, Chen discloses all limitations of claim 7 except for that the thickness of the at least one second device 100 is less than or equal to 100 µm. It is known in the art that the device thickness is a result effective variable – because mass depends on it.   Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP2144.04).
In re Claim 8, Chen discloses a device assembly structure (Fig. 7) comprising: a first device 200 having a first active surface 230 and including a plurality of first electrical contacts 245; and at least one second device 100 having a second active surface 120 and including a plurality of second electrical contacts 145, wherein the second electrical contacts 145 of the second device 100 contact the first electrical contacts 245 of the first device 200 directly, 
Chen does not discloses that a thickness of the second device is less than or equal to 100 µm.
It is known in the art that the device thickness is a result effective variable – because mass depends on it.   Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP2144.04).
In re Claim 9, Chen discloses the device assembly structure of claim 8, wherein the second electrical contacts 145 of the second device 100 are attached to the first electrical contacts 245 of the first device through metal- to-metal bonding (Fig. 7; [0040]).

Claims 10-15,  and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., US 2011/012/802 (corresponding to US 8,012,802), in view of Ng.
In re Claim 10, Sasaki discloses a method of manufacturing a device assembly structure, comprising: (a) electrically connecting and bonding at least one second electronic structure 1092 to a first electronic structure 1091 (Fig. 10);  (b) thinning the second electronic structure 1091 by a first thinning process (a surface 109b into 109b) and a second thinning process (until the plurality of grooves 104 are exposed),  (c) removing portions of the second electronic structure 
Sasaki does not explicitly disclose a step of expose portions of the first electronic structure 1091.
Ng teaches a method of manufacturing a device assembly structure (Fig. 2), comprising: (a) electrically connecting and bonding at least one second electronic structure 4501 to a first electronic structure 4502 (Fig. 4a); and (c) removing portions of the second electronic structure 4501 to form a plurality of second devices (4101, 4102, 4103) and expose portions of the first electronic structure 4502 (Figs. 4; [0030 -0042]; [0067 – 0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Sasaki and Ng, and to use the specified steps so the dies may be arranged in a planar arrangement, vertical arrangement, or a combination thereof as taught by Ng ([0010]).
In re Claim 11, Sasaki taken with Ng discloses the method of claim 10, wherein in (a), the first electronic structure 4501 (Ng: Fig. 4a) is a first wafer, and the at least one second electronic structure 4502 is a second wafer (Ng: [0030]. 0037-0042]).
In re Claim 12, Sasaki taken with Ng discloses the method of claim 10, wherein in (a), the at least one second electronic structure 2502 (Ng: Fig. 4a) comprises a plurality of second dice (lower portions of (4101, 4102, 4103)).
In re Claim 13, Sasaki taken with Ng discloses the method of claim 10, wherein in (a), the first electronic structure 2502 (Ng: Fig. 2) has a first active surface 150b and a first backside surface 150a opposite to the first active surface 150b, and comprises a plurality of first electrical contacts 155 disposed adjacent to the first active surface 150b; the second electronic structure 1 has a second active surface 250a and a second backside surface opposite to the second active surface, and comprises a plurality of second electrical contacts 233 disposed adjacent to the second active surface 250a, wherein the second active surface 250a of the second electronic structure 2501 faces the first active surface 150a of the first electronic structure 2502, and the second electrical contacts 233 of the second electronic structure 2501 are electrically connected and bonded to the first electrical contacts 155 of the first electronic structure 2502 (Fig. 2; [0031– 0036]).
In re Claim 14, Sasaki taken with Ng discloses the method of claim 13, wherein the second electrical contacts 233 (Ng: Fig. 2) of the second electronic structure 2501 are attached to the first electrical contacts 155 of the first electronic structure 2502 through metal-to-metal bonding ([0033]).
In re Claim 15, Sasaki taken with Ng discloses the method of claim 10, wherein in (a), the first electronic structure 2502 (Ng: Fig. 2) comprises a plurality of first electrical contacts 155 and bonding pads 240, the second electronic structure 2501 comprises a plurality of second electrical contacts 233, wherein the second electrical contacts 233 of the second electronic structure 2501 are electrically connected and bonded to the first electrical contacts 155 of the first electronic structure 2502; wherein in (c), the bonding pads 240 of the first electronic structure 2502 are exposed.
In re Claim 19, Sasaki taken with Ng discloses all limitations of claim 19 except for that in (b), a thickness of the second electronic structure 1102 (Sasaki: Fig. 11) is less than or equal to one fifth of a thickness of the first electronic structure 1091. 
The only difference between the Applicant’s claim 19 and Sasaki – Ng’s reference is in the specified ratio of the thicknesses.
.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 20, Sasaki taken with Ng discloses the method of claim 10, wherein after (c), the method further comprises: (d) forming a plurality of conductive pillars 430 on the bonding pads 350b of the first electronic structure 4502 (Ng: Fig. 4a).

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893